Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 1 of 19 PageID 329




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

   BRITTANY WESTLEY, REBECCA
   LAMUNYAN,SARAH COY, and
   PATRICIA OROPEZA,

           Plaintiffs,

   v.                                                     CASE NO.: 8:18-cv-172-T-24TGW

   LOVE PET GROOMING SALON, INC.,
   a Florida corporation, and
   INGRID KOLARSICK (a/k/a
   INGRID MUNOZ), individually,

         Defendants.
   __________________________________/




        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ THIRD COMPLAINT
              FOR LACK OF SUBJECT MATTER JURISDICTION AND
                MEMORANDUM OF LAW IN SUPPORT THEREOF

           Defendants, LOVE PET GROOMING SALON, INC. (“LOVE PET”), and

   INGRID KOLARSICK (a/k/a INGRID MUNOZ) (“OWNER”), individually, (collectively

   referred to herein as “DEFENDANTS”) by and through their undersigned counsel,

   pursuant to Rule 12(b)(1) and 12(b)(6), Federal Rules of Civil Procedure, and hereby

   respectfully move this Court for entry of an Order dismissing Plaintiffs, Brittany Westley’s,

   Rebecca Lamunyan’s, Sarah Coy’s, and Patricia Oropeza’s (collectively referred to herein

   as “PLAINTIFFS”), entire Third Amended Complaint (“Complaint”) [Doc. 34], with

   prejudice, as this Court lacks subject matter jurisdiction, and in support thereof,

   DEFENDANTS state the following:




                                           Page 1 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 2 of 19 PageID 330




                                   SUMMARY OF RELIEF

          1.      PLAINTIFFS have filed a Complaint against DEFENDANTS alleging

   violations of the Florida Minimum Wage Act (Fla. Const. Art. X Sec 24 and Section

   448.110”) (“FMWA”) and the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.)

   (“FLSA”), specifically section 207 for failure to pay overtime wages (Count I), section 206

   for failure to pay minimum wages (Count II), unpaid minimum wages under FMWA

   (Count III), and for unjust enrichment (Count IV), seeking that supplemental jurisdiction

   be extended over their related state law claims under 28 U.S.C. § 1367.

          2.      Assuming all of the allegations in PLAINTIFF'S’ Complaint are true for

   purposes of this Motion to Dismiss, and in reliance upon facts outside the Complaint that

   this Court may consider when evaluating subject matter jurisdiction at this early stage, this

   Court does not have subject matter jurisdiction for this case to proceed.

          3.      Notably, at all times relevant hereto, PLAINTIFFS have not and cannot

   demonstrate that the FLSA applies to LOVE PET under either an enterprise or individual

   coverage theory and, thus, all of PLAINTIFFS’ FLSA claims (Counts I – II) should be

   dismissed with prejudice.

          4.      Specifically, under an enterprise theory, LOVE PET has not had an annual

   gross volume of sales made or business done of $500,000 or more, at all times material

   hereto and since LOVE PET’s incorporation in 2014. This threshold must be established

   and, therefore, PLAINTIFFS’ FLSA claims (Counts I-II), based upon an enterprise

   coverage theory, should be dismissed be prejudice.




                                           Page 2 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 3 of 19 PageID 331




             5.      Similarly, under an individual theory, PLAINTIFFS’ Complaint, on its face,

   fails to state a cause of action under the FLSA and, thus, PLAINTIFFS’ FLSA claims

   against LOVE PET, under an individual coverage theory, should be dismissed with

   prejudice.

             6.      In addition, if neither PLAINTIFFS’ Complaint nor facts outside the

   Complaint demonstrate that LOVE PET is not subject to the obligations of the FLSA under

   an enterprise or individual coverage theory, PLAINTIFFS’ FLSA claims (Counts I-II)

   cannot extend to LOVE PET’s OWNER, and thus, those claims should also be dismissed,

   with prejudice.

             7.      Finally, if this court’s jurisdiction does not extend over the PLAINTIFFS’

   alleged FLSA claims, this court cannot exercise supplemental jurisdiction over

   PLAINTIFFS’ unjust enrichment claim (Count IV), and PLAINTIFFS entire Complaint

   should be dismissed, with prejudice. Or, in the alternative, PLAINTIFFS’ unjust

   enrichment claim should be remanded to state court.

                                        RELEVANT FACTS

             8.      LOVE PET is a local, family owned, full service pet groomer located in

   Tampa serving the Carrollwood, Carrollwood Village, Original Carrollwood Westchase

   and Citrus Park areas.1

             9.      LOVE PET was incorporated on or about August 11, 2014, and its principal

   place of business has been and is 4567 Gunn Highway, in Tampa, Florida 33624.2



   1
       See Affidavit of OWNER, attached hereto and incorporated herein as Exhibit A.
   2
       Id.



                                             Page 3 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 4 of 19 PageID 332




             10.    Although DEFENDANTS dispute that PLAINTIFFS were misclassified as

   independent contractors, for purposes of this Motion to Dismiss and assuming all facts are

   true in the Complaint, PLAINTIFFS, worked for LOVE PET, for very short periods and as

   follows:

             SARAH COY:                    Approx. 4 months (Approx. Oct. 2016 – Feb. 2017)
             REBECCA LAMUNYAN:             Approx. 4 months (Approx. Oct. 2016 – Feb. 2017)
             PATRICIA OROPEZA:             Approx. 4 months (Approx. Oct. 2016 – Jan. 2017 &
                                           March 2018 to April 2018)3

             11. In paragraph 1 of the Complaint, PLAINTIFFS allege, generally, as follows:

             This is an action to recover, among other things claimed below, unpaid
             overtime wages, unpaid minimum wages, liquidated damages, and
             attorneys’ fees and costs pursuant to the FMWA and the FLSA on behalf of
             Ms. Westley, and the FLSA on behalf of Ms. LaMunyan, Ms. Coy and Ms.
             Oropeza.

             12.    In paragraph 10 of the Complaint, PLAINTIFFS allege that “[t]his Court

   has jurisdiction over Plaintiffs’ FLSA claims pursuant to 29 U.S.C. § 216(b) and 28 U.S.C.

   § 1331.

             13. In paragraph 12 of the Complaint, PLAINTIFFS allege that

             This is an action in excess of $15,000 (exclusive of fees and interest) by
             Plaintiffs against their former employer for violation of the FMWA and
             FLSA, and for unjust enrichment under Florida law; and, Plaintiffs seeks
             damages and their reasonable attorney’s fees and costs. Plaintiffs requests
             supplemental jurisdiction be extended over their related state law claims
             under 28 U.S.C. § 1367.

             14. In paragraphs 15 and 16 of the Complaint, PLAINTIFFS allege that

             At all times relevant herein, Love Pet was an employer within the meaning
             of the meaning of the FMWA.



   3
       See Paragraphs 21-23 of PLAINTIFFS’ Complaint.



                                            Page 4 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 5 of 19 PageID 333




          Love Pet was an employer within the meaning of Section 3(d) of the FLSA,
          29 U.S.C. § 203(d); Love Pet was an enterprise within the meaning of
          Section 3(r) of the FLSA, 29 U.S.C. § 203(r); and, Love Pet was an
          enterprise engaged in commerce or the production of goods for commerce
          within the meaning of Section 3(s) of the FLSA because it has had
          employees engaged in commerce or in the production of goods for
          commerce, or employees handling, selling, or otherwise working on goods
          or materials that have moved in or were produced for commerce by any
          person, 29 U.S.C. § 203(s).

          15.    In paragraph 14 of the Complaint, PLAINTIFFS allege that

          Defendant LOVE PET GROOMING SALON, INC. (“Love Pet”), is a
          Florida corporation with its principal place of business at 4567 Gunn Hwy,
          Tampa, FL 33624 (see also http://www.lovepetgroomingsalon.com).

          16.    In paragraphs 17 through 21 of the Complaint, PLAINTIFFS

    attempt to allege how LOVE PET is engaged in interstate commerce.

          17.    In paragraph 22 of the Complaint, PLAINTIFFS allege generally that:

          At all times relevant herein, Plaintiffs had “Individual Coverage” via their job
          duties and their relationship with interstate commerce (as described in the
          preceding paragraphs 17-21).

          18.    In paragraph 23 of the Complaint, PLAINITFFS allege that their job

   duties included, but are not limited to, the following work related to the LOVE PET

   interstate commerce:

          a) handling and selling goods or materials that have been moved in
             interstate, e.g., dogs, cats, pet shampoos and conditioners, bandanas
             scarfs, brushes, perfumes, collars, clippers, shears, scissors, grooming
             supplies and cleaning supplies;
          b) regularly making and receiving interstate telephone calls, text messages,
             and email inquiries;
          c) servicing or grooming pets often owned by seasonal, interstate travelers
             (e.g., Florida’s “snowbirds”);
          d) purchasing, picking up, or using grooming and cleaning supplies for
             Love Pet that were manufactured beyond Florida’s borders and/or
             transported interstate;




                                          Page 5 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 6 of 19 PageID 334




             e) collecting or receiving payments from interstate seasonal, interstate
                travelers;
             f) contacting seasonal, interstate travelers, and return customers to
                schedule visits for their pets;
             g) handling phone calls from out of state persons making reservations for
                their pets and sometimes arranging for their payments;
             h) making bank deposits; and
             i) receiving payment for goods and services using interstate credit card
                transactions processed through Defendants’ point of sale system and
                receiving tips from those interstate credit card transactions.

             19. In paragraph 25 of the Complaint, PLAINTIFFS allege that

             Ms. Munoz is an “employer,” as defined under the FLSA, 29 U.S.C. §
             203(d), as she has operational control over Love Pet and she is directly
             involved in decisions affecting employee compensation and hours worked
             by employees, such as the Plaintiffs. Moreover, she controlled and still
             controls the purse strings of Love Pet.


             20.    Aside from these general allegations, PLAINTIFFS’ complaint is devoid of

       any specific allegation that LOVE PET’s annual gross revenue, at all times material

       hereto, was in excess of $500,000.00 per annum.

             21.    In fact, PLAINTIFFS will not be able to dispute this fact because LOVE

   PET’S tax returns, for all times relevant hereto, and OWNER’s Affidavit filed in support

   of this Motion demonstrate LOVE PET has never met said threshold for enterprise

   coverage under the FLSA to apply to DEFENDANTS.4

             22.    In addition, PLAINTIFFS’ Complaint fails to establish individual coverage

   for the reasons described below.




   4
    See Exhibit A, with LOVE PET’s 2014, 2015, and 2016 Tax Returns attached thereto as
   Composite Exhibit 1.



                                           Page 6 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 7 of 19 PageID 335




           23.        Accordingly, PLAINTIFFS have not and cannot demonstrate this Court has

   subject matter jurisdiction and PLAINTIFFS’ entire action against DEFENDANTS should

   be dismissed with prejudice.

           24.        DEFENDANTS have retained Iurato Law Firm, PL to defend this action

   and has and is obligated to pay Iurato Law Firm, PL, a reasonable attorneys’ fee and costs

   for its service.

                                       MEMORANDUM OF LAW

                         I.     MOTION TO DISMISS STANDARD AND
                               SUBJECT MATTER JURISDICTION

           The District Court is under an initial duty to review PLAINTIFF'S’ complaint to

   determine whether the court has subject matter jurisdiction “at the earliest possible stage

   in the proceedings”.5 “Indeed, it is well settled that a federal court is obligated to inquire

   into subject matter jurisdiction sua sponte whenever it may be lacking”.6 The party

   invoking a federal court's jurisdiction bears the burden of demonstrating that the matter

   falls within the court's subject matter jurisdiction.7 Interpreting FLSA subject matter

   requirements, the Eleventh Circuit has explained:

           The FLSA requires an employer to pay an employee overtime compensation
           for any hours worked in excess of forty in a given workweek, if that
           employee “is engaged in commerce or in the production of goods for
           commerce [‘individual coverage’], or is employed in an enterprise engaged
           in commerce or in the production of goods for commerce [‘enterprise
           coverage’].” 29 U.S.C. § 207(a). Accordingly, an employee bringing a
           claim for unpaid overtime compensation must establish either individual or
           enterprise coverage. Scott v. K. W. Max Invs., Inc., 256 Fed. Appx. 244, 247
           (11th Cir. 2007).

   5
     Univ. of South Ala. V. American Tobacco, 168 F. 3d 405, 409 (11th Cir. 1999).
   6
     Id.
   7
     Makro Capital of Am., Inc. v. UBS AG, 436 F. Supp. 2d 1342, 1345 (S.D. Fla. 2006).



                                            Page 7 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 8 of 19 PageID 336




             Attacks on subject matter jurisdiction take one of two forms: “facial attacks” or

   “factual attacks.”8. A facial attack requires that the court review the complaint and see if

   the plaintiff has sufficiently alleged a basis of subject matter jurisdiction.9 During this

   review, the allegations of the complaint are taken as true.10 “ ‘Factual attacks,’ on the other

   hand, challenge ‘the existence of subject matter jurisdiction in fact, irrespective of the

   pleadings, and matters outside the pleadings, such as testimony and affidavits, are

   considered.’ ”11

             For purposes of this Motion to Dismiss, where PLAINTIFFS have made

   substantive allegations of fact, DEFENDANTS will assume those facts to be true, except

   as stated below, and will treat them to be as accurate. However, DEFENDANTS assume

   those facts to be true solely for the purposes of this Motion to Dismiss. DEFENDANTS do

   not concede or agree that any of the material factual allegations of the Complaint are

   accurate. In addition, under either a facial attack or factual attack, PLAINTIFFS have failed

   to demonstrate this Court has subject matter jurisdiction, and thus, this action must be

   dismissed with prejudice.

       II.   LACK OF FACTS TO DEMONSTRATE DEFENDANTS ARE SUBJECT TO
                    THE FLSA UNDER ENTERPRISE COVERAGE




   8
     Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990)
   9
     Id.
   10
      Id.
   11
      Id. (quoting Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.), cert. denied, 449
   U.S. 953 (1980)).



                                             Page 8 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 9 of 19 PageID 337




           In examining a Rule 12(b)(1) motion, the District Court is empowered to consider

   matters of fact, even matters of fact which may be in dispute. 12 Where evidence pertinent

   to subject matter jurisdiction has been submitted by the parties, the court is authorized to

   look beyond the jurisdictional allegations of the complaint in order to determine whether

   subject matter jurisdiction actually does exist.13 It is well settled that in disposing of a Rule

   12(b)(1) motion contesting the district court's jurisdiction, the court my consider matters

   outside the pleadings.14

           A showing that the corporate entities constitute an enterprise can be the first step in

   establishing coverage under the FLSA, since coverage is determined in part by an annual

   dollar volume test.15 Clearly, Congress intended to exclude the small local merchants such

   as the corner grocer, the small carpenter, the neighborhood drugstore, the barbershop, the

   beauty parlor, the butcher, and the baker from the FLSA. Congress did this by creating a

   “mom and pop” exclusion, requiring that an enterprise have gross sales of a certain amount

   for the FLSA coverage to exist. At present, that amount is $500,000. 16



   12
      Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981), cert. denied, 454 U.S. 897, 102 S. Ct.
   396, 70 L.Ed.2d 212 (1981)
   13
      Id.
   14
      Mirabella v. University of Tennessee, 915 F.Supp. 925, 927 (E.D. Tennessee 1994), citing Land
   v. Dollar, 330 U.S 731, 735 n. 4, 67 S.Ct. 1009, 1011 n. 4, 91 L.Ed. 1209 (1947).
   15
       Patel v. Wargo, 803 F.2d 632 at 634 (11th Cir. 1986), citing Donovan v. Easton Land &
   Development, Inc., 723 F.2d 1549, 1551 (11th Cir. 1984); Brennan v. Veteran's Cleaning Service,
   Inc., 482 F.2d 1362 (5th Cir. 1973); Shultz v. Mack Farland & Sons Roofing Co., F.2d 1296 (5th
   Cir. 1969).
   16
      29 U.S.C. § 203(s)(1)(A)(ii); Reich v. Gateway Press, Inc., 13 F. 3d 685, 694, 695 (3rd Cir. 1994)
   (citing Martin v Bedell, 955 F. 2d 1029, 1032 (5th Cir. 1992.)); see also Daniel v. Pizza Zone Italian
   Grill & Sports Bar, Inc., 2008 WL 793660, at *1 (M.D. Fla. 2008) quoting Farrell v. Pike, 342
   F.Supp.2d 433, 439 (M.D.N.C. 2004) (Jurisdictional threshold amount of $500,000.00 was enacted
   to exclude “Mom and Pop” operations from FLSA coverage); see, also, Reich v. Gateway Press,
   Inc., 13 F.3d 685, 694 (3rd Cir. 1994) and Alonso v Garcia, Fed.Appx 815 (11th Cir. 2005) (A



                                              Page 9 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 10 of 19 PageID 338




           Here, to establish enterprise coverage under the FLSA, PLAINTIFFS must

    demonstrate that LOVE PET is an enterprise that:

           (A)(i) has employees engaged in commerce or in the production of goods
           for commerce, or that has employees handling, selling, or otherwise
           working on goods or materials that have been moved in or produced for
           commerce by any person; and

           (ii) is an enterprise whose annual gross volume of sales made or business
           done is not less than $ 500,000 (exclusive of excise taxes at the retail level
           that are separately stated).17

           LOVE PET is a “mom and pop,” local merchant that does not have an annual gross

    volume of sales made or business done of $500,000, at all times relevant hereto and since

    its inception in approximately August 2014.18 Therefore, LOVE PET was and is not an

    “enterprise” under the FLSA and had no obligation to conform to the FLSA’s wage and

    hour requirements as alleged by PLAINTIFFS. If LOVE PET does not have gross revenues

    annually in excess of $500,000, at all times relevant hereto, PLAINTIFFS’ claims under

    an enterprise theory under the FLSA fail. The undisputed tax returns and OWNER’s

    Affidavit clearly support that LOVE PET falls under the $500,000 gross annual sales

    prong, and, therefore, enterprise coverage under the FLSA fails. Accordingly, with no facts

    demonstrated by PLAINTIFFS as to enterprise coverage, in order to establish the basis for

    this Court’s subject matter jurisdiction, PLAINTIFFS’ Complaint under said theory should

    be dismissed, with prejudice.

        III.  LACK OF FACTS TO DEMONSTRATE DEFENDANTS ARE
           SUBJECT TO THE FLSA UNDER INDIVIDUAL COVERAGE


    company does not attain “enterprise coverage” until the year in which its gross sales exceed
    $500,000.00).
    17
       29 U.S.C. § 203(s)(1)(A)(ii)
    18
       See Exhibit A.



                                          Page 10 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 11 of 19 PageID 339




           A Plaintiff always bears the burden of proof that jurisdiction does, in fact, exist.19 A

    Plaintiff has the obligation to establish jurisdiction by competent proof.20 The presumption

    of correctness that is given to a complaint's allegation falls away on the jurisdictional issue

    once a Defendant proffers evidence that calls the court's jurisdiction into question.21 Here,

    since the DEFENDANTS have presented substantial pertinent evidence to call jurisdiction

    into question under PLAINTIFFS’ FLSA enterprise coverage theory, this Court is left with

    evaluating PLAINTIFFS’ allegations under an FLSA individual coverage theory. But,

    again, PLAINTIFFS’ allegations fall short for subject matter jurisdiction purposes and/or

    in stating a cause of action. Thus, the presumption of jurisdiction existing from the

    PLAINTIFFS’ bald allegations fall away and this court should dismiss PLAINTIFFS’ case,

    with prejudice, for lack of subject matter jurisdiction.

              PLAINTIFFS, as Dog Groomers, Were Not Engaged in Commerce

           For individual coverage to apply under the FLSA, PLAINTIFFS must prove each

    of them were (1) engaged in commerce or (2) engaged in the production of goods for

    commerce.”22

           In this case, PLAINTIFFS only plausibly allege that they were each “engaged in

    commerce.” Specifically, in Paragraphs 22 and 23 of the Complaint, PLAINTIFFS attempt

    to allege their possible nexus with interstate commerce.



    19
        Menchaca v. Chrysler Credit Corp.,613 F 2d 507, 511 (5th Cir. 1980).
    20
        Commodity Trend Service, Inc. v Commodity Futures Trading Comm'n, 149 F.3d 679, 685 (7th
    Cir. 1998).
    21
       Id.
    22
        Thorn v. All Restoration Services, Inc., 448 F.3d 1264 (11th Cir. 2006) (citing 29 U.S.C. §
    207(a)(1)).



                                            Page 11 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 12 of 19 PageID 340




            In Perez v. New Auto Image Marketing, Inc.23, the court stated:

            To be “engaged in commerce” within the meaning of the FLSA, an
            employee “must be directly participating in the actual movement of persons
            or things in interstate commerce by (i) working for an instrumentality of
            interstate commerce, e.g., transportation or communication industry
            employees, or (ii) by regularly using the instrumentalities of interstate
            commerce in his work, e.g., regular and recurrent use of interstate
            telephone, telegraph, mails, or travel.”


    Assuming PLAINTIFFS’ allegations in their Complaint are true, for purposes of this

    Motion to Dismiss, and specifically Paragraph 23, that PLAINTIFFS, while employed by

    LOVE PET, were engaged in “ …a) handling and selling goods or materials that have been

    moved in interstate …, c) servicing or grooming pets often owned by seasonal, interstate

    travelers (e.g., Florida’s “snowbirds”), [and] d) purchasing, picking up, or using supplies

    for Love Pet that were manufactured beyond Florida’s borders and/or transported interstate

    …”, these allegations, as a matter of law, do not establish that PLAINTIFFS were “engaged

    in commerce.”

            For example, in Brennen v. Wilson Bldg., Inc.24, the court explained that § 203(b)

    of the FLSA defines “commerce” as “trade, commerce, transportation, transmission, or

    communication among the several States or between any State and any place outside



    23
       2016 WL7540272 (S.D. Fla. 2016) citing Thorne v. All Restoration Servs., Inc.,, 448 F.3d 1264,
    1266 (11th Cir. 2006) (citing McLeod v. Threlkeld, 319 U.S. 491, 493–98 (1943)); see also Josendis
    v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1316 (11th Cir. 2011) (citing Corwin v.
    Walt Disney Co., 475 F.3d 1239, 1249 (11th Cir. 2007)); 29 C.F.R. §§ 776.9–776.12. 9 Indirect or
    sporadic involvement in commerce is insufficient. Id. (emphasis added) (citing McLeod, 319 U.S.
    at 493–98). “The burden of proof lies on employees to establish that they were engaged in interstate
    commerce, or in the production of goods, and that such production was for interstate commerce.”
    Joseph v. Nichell’s Caribbean Cuisine, Inc., 862 F. Supp. 2d 1309, 1312 (S.D. Fla. 2012) (citing
    D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 121 (1946)).
    24
       478. F.2d 1090, 1094 (5th Cir. 1973).



                                              Page 12 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 13 of 19 PageID 341




    thereof.” The Court in Brennen held that elevator operators are engaged in “transportation”

    because they are an integral part of the interstate journey of goods.25 The Brennen Court

    found that the interstate journey of the goods continued to flow “beyond the lobby of the

    office buildings.”26 The Court explained that “without the labor provided by the elevator

    operators in transporting the mail and freight deliverymen throughout the building, the

    interstate goods would not be delivered to their intended recipients in each office.”27Thus,

    the goods were in transport “until they reached their final destination.”28

            Here, the goods or materials PLAINTIFFS allegedly handled were not still in the

    stream of interstate commerce; their final destination was LOVE PET. In Jacksonville

    Paper Co29., the Court found that the final destination of the goods was not the clientele

    who ultimately purchased the goods, but the retail stores who ordered the goods.30 Once

    the goods reached the retail store they were at their final destination. Similarly, in this

    instance, the customer who ordered the goods or materials was LOVE PET or its

    employees, so LOVE PET is the final destination. The goods or materials were no longer

    in interstate commerce when the PLAINTIFFS utilized or delivered those goods to LOVE

    PET’S customers.31 In addition, making bank deposits for DEFENDANTS is not enough


    25
       478 F. 2d at 1095.
    26
       Id.
    27
       Id.
    28
       Id.
    29
       317 U.S. at 568
    30
       Brennen, 478 F.2d at 1095
    31
       Following Thorne , other courts in the Florida are readily granting summary judgment in favor
    of employers in FLSA cases, where individual coverage lacks. see, e.g., Guzman v. Irmadan, Inc.,
    551 F. Supp. 2d 1368 (S.D. Fla. 2008) (granting summary judgment on issue when plaintiff was
    remodeling residences for the employer, even though plaintiff picked up and purchased at retail
    stores various items needed for work); Navarro v. Broney Automotive Repairs, Inc., 533 F. Supp.
    2d 1223 (S.D. Fla. 2008) (granting summary judgment in favor of defendants, even though plaintiff



                                             Page 13 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 14 of 19 PageID 342




    to establish individual coverage.32 PLAINTIFFS were therefore not engaged in

    “transportation” under the FLSA.

            In addition, PLAINTIFFS’ alleged facts, even assuming as true, fail to demonstrate

    PLAINTIFFS were "directly participating in the actual movement of persons or things in

    interstate commerce" by "regularly using the instrumentalities of interstate commerce in

    [their] work."33 PLAINTIFFS simply worked as pet groomers (like a hair-stylist in a hair

    salon but for dogs), and the materials with which they worked were clearly at rest at LOVE

    PET, and no longer in interstate commerce.34



    picked up automobile parts that had traveled in interstate commerce), aff’d, Navarro v. Broney
    Automotive Repairs, Inc., Case No. 08-10618, 2008 WL 2315869 (11th Cir., June 6, 2008)
    (unpublished decision) (holding that to prove coverage under the FLSA the plaintiff must
    “participate in the actual movement of persons or things in interstate commerce” and reiterating
    that goods intended for resale are at rest and are no longer moving in commerce, and thus it is
    irrelevant to the coverage issue if the plaintiff, buys, uses, or handles retail or wholesale goods that
    are purchased locally that previously traveled in interstate commerce); Casseus v. First Eagle,
    L.L.C., 2008 WL 1782363 (S.D. Fla., Apr. 18, 2008) (granting summary judgment in favor of
    defendant and against the restaurant worker plaintiff); Casanova v. Morales, 2007 WL 4874773, *1
    (S.D. Fla., Aug. 3, 2007); Thompson v. Robinson, Inc., 2007 WL 2714091 (M.D. Fla., Sept. 17,
    2007) (granting summary judgment on the issue when the plaintiff did not use instrumentalities of
    commerce, such as fax machines, telephones, or e-mails, and his only involvement with goods was
    after they ceased to move in interstate commerce); Scott v. K.W. Max Investments, Inc., 2007 WL
    423080 (M.D. Fla., Feb. 6, 2007) (holding that the handling of building materials that had traveled
    in interstate commerce not enough to establish individual coverage, and noting that there was no
    production of goods, much less goods for commerce, since the employer was a service provider),
    and there has been one Eleventh Circuit case that has followed Thorne. Scott v. K.W. Max
    Investments, Inc., 2007 WL 2850926 (11th Cir., Oct. 2, 2007) (holding that the plaintiff purchasing
    goods from a Home Depot that had originally moved through commerce not entitled to invoke
    individual coverage).
    32
       See Severin v. Pasha’s Restaurants, Inc., 2007 WL 967021 (S.D. Fla., Mar. 22, 2007) (granting
    summary judgment on the issue— not enough direct involvement in the production of goods for
    commerce—to an employer when the employee ordered food and supplies, and made bank
    deposits regularly);
    33
       See Thorne, 44 F.3d at 1265-66, citing 29 C.F.R. §776.23(d)(2).
    34
       Navarro v. Broney Automotive Repairs, Inc., 533 F. Supp. 2d 1223 (S.D. Fla. 2008) (holding that
    the instate purchase of automotive parts from wholesalers and retailers that were manufactured or
    traveled outside Florida does not constitute the engagement in commerce, because the parts were
    at rest and out of the stream of commerce).



                                                Page 14 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 15 of 19 PageID 343




            Moreover, even assuming that PLAINTIFFS’ remaining allegations are true and

    they were, while employed at LOVE PET, engaged in: “b) regularly making and receiving

    interstate telephone calls, text messages, and email inquiries35; e) collecting or receiving

    payments from interstate seasonal, interstate travelers (e.g. Florida’s “snowbirds”); f)

    contacting seasonal, interstate travelers, and return customers to schedule visits for their

    pets; g) handling phone calls from out of state persons making reservations for their pets

    and sometimes arranging for their payments; and/or i) receiving payment for goods and

    services using interstate credit card transactions processed through DEFENDANTS’ point

    of sale system and receiving tips from those interstate credit card transactions,” as a matter

    of law, these allegations are insufficient to establish individual coverage under the FLSA.

            For example, in Dent v. Giaimo36, the court held that an employee at a medical

    office was not individually engaged in interstate coverage, so as to qualify for individual

    coverage under the FLSA, due to the fact that some of her employer’s patients were not

    full-time residents of the state, and employee used telephone and facsimile machines to

    make long distance phone calls, and used internet and credit cards, where employer’s



    35
       In DeArment v. Curtins, Inc., 790 F. Supp. 868 (D. Minn. 1992), the court held that employees
    who make telephone calls outside their state are engaged in interstate commerce. Id. at 870.
    However, the employees in DeArment worked at a telephone answering service, routinely placing
    calls to an out of state customer. Id. The DeArment Court relied on past holdings that employees of
    telephone answering services are in interstate commerce when out of state messages are relayed.
    Id. (citing Bloemer v. Exell, 112 F. Supp. 814 (D. KY. 1953). and Schultz v. Conlan, 60 Lab. Cas.
    (CCH) P32, 163 (N.D. Fla. 1969)). The Court distinguished between “any use by an employee of
    the mails and other channels of communication” and communication that was “a regular and
    recurrent part of his duties.” Id. (citing 29 C.F.R. § 776.10(b)). The communication in DeArment
    was a regular and recurrent part of the employees’ duties and therefore qualified as commerce under
    the Act. Here, PLAINTIFFS were pet groomers and utilization of the telephones or email system
    was incidental and not sufficient communication for individual coverage.
    36
       606 F.Supp.2d 1357, 1361 (S.D. Fla. 2009).



                                             Page 15 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 16 of 19 PageID 344




    contact with patients was primarily local, employer did not solicit business from patients

    while they were out of state, and employee did not allege how much of her time was spent

    in contact with out-of-state insurance companies. The Dent court stated that “although

    some patients may have been residents of other states, defendant was not engaged in

    interstate commerce if his contact with those patients was primarily local. Defendant

    averred that he only works within Florida. Defendant is licensed in Florida and other states

    but his license is ‘inactive’ everywhere except Florida. There is no evidence to suggest that

    defendant solicited business from patients while they were out of state or that any contact

    with out of state patients was regular or recurrent.”37 The Dent court further stated that

    “[t]he fact that the Defendant Company provided services of an exclusively local nature is

    dispositive.”38 Similarly, here, PLAINTIFFS’ allegations support that they only worked in

    Florida and they have made no allegations as to how much of their time was spent

    performing the alleged interstate activity to satisfy the “engaged in commerce”

    requirement. But, LOVE PET’s evidence demonstrating its services were of an exclusively

    local nature is dispositive.

            In addition, in Schamis v. Josef's Table, LLC39, Judge Marra considered whether

    servers would be subject to individual coverage based primarily on the fact that they

    processed payment for food and accepted tips from customer credit cards. Judge Marra

    noted a difference between using a credit card to engage in interstate commerce, and using




    37
       Id.
    38
       Id.
    39
       No. 12-80638-CIV, 2014 WL 1463494 at *3, (S.D. Fla. Apr. 15, 2014).



                                           Page 16 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 17 of 19 PageID 345




    a credit card locally to collect payment for goods and services that were provided locally.40

    After reviewing the Thorne decision, the court determined that alleging that a server

    accepted a credit card for a meal prepared and delivered in Florida would not have a

    sufficient nexus with interstate commerce to support individual coverage.41 The same result

    was reached in the case of Martin v. Briceno42, which also involved servers accepting

    customer's credit cards for their meal purchases. In the Martin case, the court recognized

    that the servers, bartenders, hostesses, bus boys, and secretaries were not otherwise

    engaged in interstate commerce, and that they could not be found to be individually covered

    under the FLSA because their ". . . [d]uties involved processing credit card transactions

    and serving food and beverages."43

            Clearly, PLAINTIFFS have failed to meet their burden of establishing that each of

    them were individually engaged in interstate commerce44 and/or their factual allegations,

    accepted as true, are not enough to “state a claim to relief that is plausible on its face.”45

    Consequently, it not necessary to address PLAINTIFFS’ “willful” allegations because

    without demonstrating coverage under the FLSA, these allegations fail as well. Based upon

    the foregoing, PLAINTIFFS cannot establish individual coverage under the FLSA to

    establish subject matter jurisdiction.



    40
       Id. at *4
    41
       Id.
    42
       No. 11-23228-CIV, 2014 WL 2587484 (S.D. Fla. June 10, 2014)
    43
       Id. at *3. See also, Joseph v. Nichell's Caribbean Cuisine, Inc., 862 F.Supp.2d 1309, 1312 (S.D.
    Fla. 2012) (granting motion to dismiss and holding that that usage of credit cards is "insufficient
    for the purposes of establishing FLSA coverage").
    44
       See Kitchinqs v. Fla United Methodist Children's Home, Inc., 393 F.Supp.2d 1282 (M.D. Fla.
    2005).
    45
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).



                                             Page 17 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 18 of 19 PageID 346




               IV.    FOR THESE REASONS, LOVE PET’S OWNER IS NOT AN
                             EMPLOYER UNDER THE FLSA


              LOVE PET’S OWNER’s liability is derivative and only arises if the FLSA applies

    to LOVE PET. The overwhelming weight of authority is that a corporate officer of a

    covered enterprise may be an employer along with the corporation and may be jointly and

    severally liable under FLSA.46 Thus, since the FLSA does not apply to LOVE PET

    because it is not a covered enterprise, its OWNER cannot be held liable under the FLSA.

                                      V.      CONCLUSION

              WHEREFORE, DEFENDANTS respectively request that this Court dismiss all

    counts in PLAINTIFFS’ Third Amended Compliant, with prejudice. Or, in the alternative,

    remand PLAINTIFFS’ state law and unjust enrichment claims to state court and award

    DEFENDANTS, any other relief, including costs (under 28 U.S.C. § 1920), and such other

    relief DEFENDANTS are entitled to in law or equity.




    46
      Patel V. Wargo, 803 F.2d at 637 (11th Cir. 1986) citing Donovan v. Agnew, 712 F.2d 1509, 1511
    (1 Cir. 1983), Accord Donovan v. Grim Hotel Co., 747 F.2d 966 (1st Cir. 1984) cert. denied, 471
         st

    U.S. 1124, 105 S.Ct. 2654, 86 L.Ed.2d 272 (1985) (emphasis added).



                                            Page 18 of 19
Case 8:18-cv-00172-SCB-TGW Document 36 Filed 11/05/18 Page 19 of 19 PageID 347




                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been

    furnished this 5th day of November, 2018, via the Court’s ECF/CM system to:


            Shyam N.S. Dixit, Jr               Robert Leslie Vessel
            Dixit Law Firm, PA                 Dixit Law Firm, PA
            Suite 260                          Suite 260
            3030 N Rocky Pt Dr                 3030 N Rocky Pt Dr
            Tampa, FL 33607                    Tampa, FL 33607
            813/252-3999                       813-252-3999
            813/252-3997 (fax)                 813-252-3997 (fax)
            shyamiedixit@gmail.com             rvessel@dixitlaw.com



                                              IURATO LAW FIRM, PL

                                              By: s/Jenay E. Iurato

                                              JENAY E. IURATO
                                              Florida Bar No. 0521981
                                              10012 N. Dale Mabry Hwy., Suite 203
                                              Tampa, Florida 33618
                                              Telephone: 813.898.2818
                                              Facsimile: 813.388.4572
                                              Email: jenay@iuratolawfirm.com
                                              Counsel for Defendants




                                        Page 19 of 19
